             Case 18-34658 Document 271 Filed in TXSB on 04/15/19 Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    In re:
                                                               Case No. 18-34658
                                                      1
              HOUTEX BUILDERS, LLC, et al.,
                                                               Chapter 11
                    Debtors.
                                                               (Jointly Administered)

                    NOTICE OF APPEARANCE, REQUEST FOR NOTICE
                  AND REQUEST TO BE ADDED TO THE MAILING MATRIX

             PLEASE TAKE NOTICE that Jones Murray & Beatty LLP, counsel for Charles Foster,

Lily Foster and Lily Charles Homes LLC, files this notice of appearance pursuant to Federal Rule of

Bankruptcy Procedure 9019(b) and hereby requests that notice of all matters arising in this case of

which notice is to be sent to any creditor or any other party in interest be sent to:

                                          Christopher R. Murray
                                     JONES MURRAY & BEATTY LLP
                                         4119 Montrose, Suite 230
                                           Houston, TX 77006
                                            Tel. 832-529-3027
                                            Fax. 832-529-3393
                                            chris@jmbllp.com

Respectfully submitted, April 15, 2019.
                                                                   /s/ Christopher R. Murray
                                                                  Christopher R. Murray
                                                                  (TBN 24081057; SDOT 1305742)
                                                                  JONES MURRAY & BEATTY LLP
                                                                  4119 Montrose, Suite 230
                                                                  Houston, TX 77006
                                                                  Tel. 832-529-3027
                                                                  Fax. 832-529-3393
                                                                  chris@jmbllp.com




1       The last four digits of the federal tax identification numbers for the Debtors in these jointly administered cases
are: HouTex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418) and 415 Shadywood, LLC (7627).
        Case 18-34658 Document 271 Filed in TXSB on 04/15/19 Page 2 of 2



                                        Certificate of Service

I certify that on April 15, 2019, I caused a copy of this pleading to be filed through the Court’s
electronic filing system and thereby served all parties registered to receive such service.

                                                        /s/ Christopher Murray
                                                        Christopher Murray
